 

EXHIBIT 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of February 3, 2017, by and among Oncobiologics, Inc., a Delaware corporation
(the “Company”), and the Investors (as defined below) party hereto. Capitalized
terms used but not otherwise defined herein have the respective meanings
ascribed thereto in that certain Note and Warrant Purchase Agreement, dated as
of December 22, 2016, by and among the Company and the Purchasers named therein
(the “Purchase Agreement”).

 

WHEREAS, pursuant to the Purchase Agreement, the Company has issued to each
Investor named as a Purchaser therein the respective number of Warrants
specified therein; and

 

WHEREAS, the Company has agreed to provide the Investors with certain
registration rights relating to the shares of the Company’s common stock
issuable or issued pursuant to the terms of the Warrants;

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.          Certain Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Damages” means any loss, damage, claim, liability (joint or several) or expense
(including reasonable attorney’s fees) to which a party hereto may become
subject under the 1933 Act, the 1934 Act, or other applicable law, insofar as
such loss, damage, claim, liability or expense (or any action in respect
thereof) arises out of or is based upon: (i) any untrue statement or alleged
untrue statement of a material fact contained in any Registration Statement
(including any preliminary Prospectus or final Prospectus contained therein or
any amendments or supplements thereto); (ii) any omission or alleged omission to
state in any Registration Statement (including any preliminary Prospectus or
final Prospectus contained therein or any amendments or supplements thereto) a
material fact required to be stated therein, or necessary to make the statements
therein not misleading; or (iii) any violation or alleged violation by the
indemnifying party (or any of its agents or Affiliates) of the 1933 Act, the
1934 Act, any state securities law, or any rule or regulation promulgated under
the 1933 Act, the 1934 Act, or any state securities law.

 

“Investors” means the Purchasers listed on Schedule I to the Purchase Agreement
and any Affiliate or permitted transferee of any Investor who is a subsequent
holder of Registrable Securities.

 

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus.

 

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act, and the declaration or ordering of effectiveness of such
Registration Statement or document.

 

 

 

 

“Registrable Securities” means (i) the shares of Common Stock of the Company
issued or issuable pursuant to the Investors’ Warrants (the “Warrant Shares”)
and (ii) any other securities issued or issuable with respect to or in exchange
for Registrable Securities, whether by merger, charter amendment or otherwise;
provided, however, that with respect to any particular Registrable Securities,
they shall cease to be Registrable Securities upon (A) their sale pursuant to a
Registration Statement or Rule 144, or (B) all such Registrable Securities
becoming eligible for sale by such Investor in a single transaction without
limitations pursuant to Rule 144.

 

“Registration Statement” means any registration statement of the Company under
the 1933 Act that covers the offer and resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all material incorporated by reference in such Registration
Statement.

 

“Required Investors” means the Investors holding a majority of the Registrable
Securities outstanding from time to time; provided, however, that for so long as
any affiliate(s) of PointState Capital LP shall hold any Registrable Securities,
the term Required Investors shall include the affiliate(s) of such entity; and
provided, further, that for so long as any affiliate(s) of Sabby Healthcare
Master Fund, Ltd. shall hold any Registrable Securities, the term Required
Investors shall include the affiliate(s) of such entity.

 

“Rule 144” means Rule 144 promulgated by the SEC under the 1933 Act.

 

2.           Registration.

 

(a)          Registration Statements.

 

(i)          No later than February 15, 2017 (the “Filing Deadline”), the
Company shall prepare and file with the Securities and Exchange Commission (the
“SEC”) one Registration Statement covering the offer and resale from time to
time of all of the Registrable Securities. Subject to any SEC comments, such
Registration Statement shall include the plan of distribution attached hereto as
Exhibit A; provided, however, that no Investor shall be named as an
“underwriter” in such Registration Statement without such Investor’s prior
written consent. Such Registration Statement also shall cover, to the extent
allowable under the 1933 Act and the rules promulgated thereunder (including
Rule 416), such indeterminate number of additional shares of Common Stock
resulting from stock splits, stock dividends or similar transactions with
respect to the Registrable Securities. Such Registration Statement (and each
amendment or supplement thereto, and each request for acceleration of
effectiveness thereof) shall be provided in accordance with Section 3(c) to the
Investors prior to its filing or other submission. If a Registration Statement
covering the Registrable Securities is not filed with the SEC on or prior to the
Filing Deadline, the Company will make pro rata cash payments to each Investor,
as liquidated damages and not as a penalty, in an amount equal to one percent
(1%) of the aggregate amount invested by such Investor under the Purchase
Agreement for each thirty (30)-day period or any portion thereof following the
Filing Deadline for which no Registration Statement is filed with respect to the
Registrable Securities. Such payments shall constitute each Investor’s exclusive
monetary remedy for such events, but shall not affect the right of any Investor
to seek injunctive relief. Such payments shall be made to the Investors in cash
no later than three (3)

 

2 

 

 

business days after the end of each thirty (30)-day period (the “Payment Date”).
Interest shall accrue at the rate of one percent (1%) per month on any such
liquidated damages payments that shall not be paid by the Payment Date until
such amount is paid in full. The parties agree that the maximum aggregate
liquidated damages payable to any Investor under this Agreement shall be six
percent (6%) of the aggregate Purchase Price paid by such Investor pursuant to
the Purchase Agreement, and that such maximum applies regardless of whether one
or multiple obligations to pay liquidated damages to such Investor under this
Agreement exist.

 

(ii)         Promptly following the date (the “Qualification Date”) upon which
the Company becomes eligible to use a registration statement on Form S-3 to
register the Registrable Securities for resale, but in no event more than forty
five (45) days after the Qualification Date (the “Qualification Deadline”), the
Company shall file a registration statement on Form S-3 covering the offer and
resale from time to time of all the Registrable Securities (or a post-effective
amendment on Form S-3 to a registration statement on Form S-1) (a “Shelf
Registration Statement”). If a Shelf Registration Statement covering the
Registrable Securities is not filed with the SEC on or prior to the
Qualification Deadline, the Company will make pro rata cash payments to each
Investor, as liquidated damages and not as a penalty, in an amount equal to one
percent (1%) of the aggregate amount invested by the Investor under the Purchase
Agreement for each thirty (30)-day period or for any portion thereof following
the Qualification Deadline for which no Registration Statement is filed with
respect to the Registrable Securities. Such payments shall constitute each
Investor’s exclusive monetary remedy for such events, but shall not affect the
right of any Investor to seek injunctive relief. Such payments shall be made to
the Investors in cash no later than three (3) business days after the end of
each thirty (30)-day period. Interest shall accrue at the rate of one percent
(1%) per month on any such liquidated damages payments that shall not be paid by
the end of each thirty (30)-day period until such amount is paid in full. The
parties agree that the maximum aggregate liquidated damages payable to any
Investor under this Agreement shall be six percent (6%) of the aggregate
Purchase Price paid by such Investor pursuant to the Purchase Agreement, and
that such cap applies regardless of whether one or multiple obligations to pay
liquidated damages to such Investor under this Agreement exist.

 

(b)          Expenses. The Company will pay all expenses associated with any
Registration Statement and the performance by the Company of its obligations
under this Agreement, including: all registration, filing and qualification
fees; printing fees; accounting fees and expenses; fees and disbursements of the
Company’s counsel; costs associated with clearing the Registrable Securities for
sale under applicable state securities laws; stock exchange listing fees; and
fees and expenses of one counsel to the Investors and the Investors’ other
reasonable expenses in connection with any registration in an aggregate amount
not to exceed $10,000; provided, that the Investors will bear any discounts,
commissions and fees of underwriters, selling brokers, dealer managers or
similar securities industry professionals with respect to the Registrable
Securities being sold.

 

(c)          Effectiveness.

 

(i)          The Company shall use commercially reasonable efforts to have each
Registration Statement declared effective by the SEC as soon as practicable. The
Company shall notify the Investors simultaneously by facsimile or e-mail as
promptly as practicable, and in

 

3 

 

 

any event, within twenty-four (24) hours, after any Registration Statement is
declared effective and shall simultaneously provide the Investors with copies of
or access to any related Prospectus to be used in connection with the sale or
other disposition of the securities covered thereby. If (A)(x) a Registration
Statement covering the Registrable Securities is not declared effective by the
SEC prior to the earlier of (i) five (5) business days after the SEC informs the
Company that no review of such Registration Statement will be made or that the
SEC has no further comments on such Registration Statement or (ii) March 31,
2017 (or April 30, 2017 if the SEC reviews such Registration Statement), or (y)
a Shelf Registration Statement is not declared effective by the SEC prior to the
earlier of (i) five (5) business days after the SEC informs the Company that no
review of such Shelf Registration Statement will be made or that the SEC has no
further comments on such Shelf Registration Statement or (ii) the sixtieth
(60th) day after the Qualification Deadline (or the one hundred and twentieth
(120th) day if the SEC reviews such Shelf Registration Statement), or (B) after
a Registration Statement has been declared effective by the SEC, sales cannot be
made pursuant to such Registration Statement for any reason (including, without
limitation, by reason of a stop order, or the Company’s failure to update such
Registration Statement or the Prospectus contained therein or any amendments or
supplements thereto), but excluding any Allowed Delay (as defined below), then
the Company will make pro rata cash payments to the Investors then holding
Registrable Securities, as liquidated damages and not as a penalty, in an amount
equal to one percent (1%) of the aggregate amount invested by the Investor under
the Purchase Agreement for each thirty (30)-day period or for any portion
thereof following the date by which such Registration Statement should have been
effective (the “Blackout Period”). Such payments shall constitute each
Investor’s exclusive monetary remedy for such events, but shall not affect the
right of any Investor to seek injunctive relief. The amounts payable as
liquidated damages pursuant to this paragraph shall be paid monthly within three
(3) business days of the last day of each month following the commencement of
the Blackout Period until the termination of the Blackout Period (the “Blackout
Period Payment Date”). Interest shall accrue at the rate of one percent (1%) per
month on any such liquidated damages payments that shall not be paid by the
Blackout Payment Date until such amount is paid in full. The parties agree that
the maximum aggregate liquidated damages payable to any Investor under this
Agreement shall be six percent (6%) of the aggregate Purchase Price paid by such
Investor pursuant to the Purchase Agreement, and that such cap applies
regardless of whether one or multiple obligations to pay liquidated damages to
such Investor under this Agreement exist.

 

(ii)         For not more than ten (10) consecutive days or for a total of not
more than thirty (30) days in any twelve (12)-month period, the Company may
suspend the use of any Prospectus included in any Registration Statement
contemplated by this Section in the event that the Company determines in good
faith that such suspension is necessary to (A) delay the disclosure of material
non-public information concerning the Company, the disclosure of which at the
time is not, in the good faith opinion of the Company, in the best interests of
the Company, or (B) amend or supplement the affected Registration Statement or
the related Prospectus so that such Registration Statement or Prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the case of the Prospectus in light of the circumstances under which they
were made, not misleading (an “Allowed Delay”); provided, however, that the
Company shall promptly (a) notify the Investors in writing of the commencement
of an Allowed Delay, but shall not (without the prior written consent of an

 

4 

 

 

Investor) disclose to any Investor any material non-public information giving
rise to an Allowed Delay, (b) advise the Investors in writing to cease all sales
under such Registration Statement until the end of the Allowed Delay and (c) use
commercially reasonable efforts to terminate an Allowed Delay as promptly as
practicable.

 

(d)          Rule 415; Cutback. If at any time the SEC takes the position that
the offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act or requires any Investor to be named
as an “underwriter,” the Company shall use commercially reasonable efforts to
persuade the SEC that the offering contemplated by such Registration Statement
is a valid secondary offering and not an offering “by or on behalf of the
issuer” as defined in Rule 415 and that none of the Investors is an
“underwriter.” The Investors shall have the right to one (1) legal counsel
designated by the Required Investors to review and oversee any registration or
matters pursuant to this Section 2(d), including participation in any meetings
or discussions with the SEC regarding the SEC’s position and to comment on any
written submission made to the SEC with respect thereto. No such written
submission with respect to this matter shall be made to the SEC to which the
Investors’ counsel reasonably objects. In the event that, despite the Company’s
commercially reasonable efforts and compliance with the terms of this
Section 2(d), the SEC refuses to alter its position, the Company shall
(i) remove from such Registration Statement such portion of the Registrable
Securities (the “Cut Back Shares”) and/or (ii) agree to such restrictions and
limitations on the registration and resale of the Registrable Securities as the
SEC may require to assure the Company’s compliance with the requirements of
Rule 415 (collectively, the “SEC Restrictions”); provided, however, that the
Company shall not agree to name any Investor as an “underwriter” in such
Registration Statement without the prior written consent of such Investor. Any
cut-back imposed on the Investors pursuant to this Section 2(d) shall be
allocated among the Investors on a pro rata basis and shall be applied first to
any of the Registrable Securities of an Investor as such Investor shall
designate, unless the SEC Restrictions otherwise require or provide or such
Investor otherwise agrees. No liquidated damages shall accrue as to any Cut Back
Shares until such date as the Company is able to effect the registration of such
Cut Back Shares in accordance with any SEC Restrictions applicable to such Cut
Back Shares (such date, the “Restriction Termination Date”). In furtherance of
the foregoing, if requested by the Company, each Investor shall provide the
Company with notice of its sale of substantially all of the Registrable
Securities under such Registration Statement such that the Company will be able
to file one or more additional Registration Statements covering the Cut Back
Shares. From and after the Restriction Termination Date applicable to any Cut
Back Shares, all of the provisions of this Section 2 (including the Company’s
obligations with respect to the filing of a Registration Statement and its
obligations to use commercially reasonable efforts to have such Registration
Statement declared effective within the time periods set forth herein and the
liquidated damages provisions relating thereto) shall again be applicable to
such Cut Back Shares; provided, however, that (i) the Filing Deadline and/or the
Qualification Deadline, as applicable, for such Registration Statement including
such Cut Back Shares shall be fifteen (15) business days after such Restriction
Termination Date, and (ii) the date by which the Company is required to obtain
effectiveness with respect to such Cut Back Shares shall be the sixtieth (60th)
day immediately after the Restriction Termination Date (or the one hundred and
twentieth (120th) day if the SEC reviews such Registration Statement).

 

5 

 

 

3.           Company Obligations. The Company will use commercially reasonable
efforts to effect the registration of the Registrable Securities in accordance
with the terms hereof, and pursuant thereto the Company will, as expeditiously
as possible:

 

(a)          use commercially reasonable efforts to cause each Registration
Statement to become effective and to remain continuously effective for a period
that will terminate upon the earlier of (i) the date on which all Registrable
Securities covered by such Registration Statement, as amended from time to time,
have been sold, and (ii) the date on which all Registrable Securities covered by
such Registration Statement may be sold without restriction pursuant to Rule 144
and without the requirement to be in compliance with Rule 144(c)(1) (or any
successor thereto) promulgated under the 1933 Act (the “Effectiveness Period”)
and advise the Investor promptly in writing when the Effectiveness Period has
expired;

 

(b)          prepare and file with the SEC such amendments and post-effective
amendments to such Registration Statement and the related Prospectus as may be
necessary to keep such Registration Statement effective for the Effectiveness
Period and to comply with the provisions of the 1933 Act and the 1934 Act with
respect to the distribution of all of the Registrable Securities covered
thereby;

 

(c)          provide copies to and permit any counsel designated by the Investor
to review each Registration Statement and all amendments and supplements thereto
no fewer than two (2) days prior to their filing with the SEC and not file any
document to which such counsel reasonably objects;

 

(d)          furnish or make available to each Investor who has Registrable
Securities included in the Registration Statement (i) promptly after the same is
prepared and filed with the SEC, if requested by such Investor, one (1) copy of
any Registration Statement that includes such Investor’s Registrable Securities
and any amendment thereto, each preliminary Prospectus and final Prospectus and
each amendment or supplement thereto, and each letter written by or on behalf of
the Company to the SEC or the staff of the SEC, and each item of correspondence
from the SEC or the staff of the SEC, in each case relating to such Registration
Statement (other than any portion of any thereof which contains information for
which the Company has sought confidential treatment), and (ii) such number of
copies of a Prospectus that includes such Investor’s Registrable Securities,
including a preliminary Prospectus, and all amendments and supplements thereto
and such other documents as such Investor may reasonably request in order to
facilitate the disposition of the Registrable Securities;

 

(e)          use commercially reasonable efforts to (i) prevent the issuance of
any stop order or other suspension of effectiveness and (ii) if such order is
issued, obtain the withdrawal of any such order at the earliest possible moment;

 

(f)          prior to any public offering of Registrable Securities, use
commercially reasonable efforts to register or qualify or cooperate with the
Investors and their counsel in connection with the registration or qualification
of such Registrable Securities for the offer and sale under the securities or
blue sky laws of such jurisdictions requested by the Investor and do any and all
other commercially reasonable acts or things necessary or advisable to enable
the distribution in such jurisdictions of the Registrable Securities covered by
the Registration

 

6 

 

 

Statement; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to (i) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 3(f), (ii) subject itself to general taxation in any jurisdiction
where it would not otherwise be so subject but for this Section 3(f), or
(iii) file a general consent to service of process in any such jurisdiction;

 

(g)          use commercially reasonable efforts to cause all Registrable
Securities covered by a Registration Statement to be listed on each securities
exchange, interdealer quotation system or other market on which similar
securities issued by the Company are then listed; and provide a transfer agent
and registrar and CUSIP number for all Registrable Securities;

 

(h)          promptly notify the Investors, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to the Investors a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing;

 

(i)          otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC under the 1933 Act and the 1934 Act,
including, without limitation, Rule 172 under the 1933 Act, file any final
Prospectus, including any supplement or amendment thereof, with the SEC pursuant
to Rule 424 under the 1933 Act, promptly inform the Investors in writing if, at
any time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Investors are
required to deliver a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder, and make available to its security holders, as soon as reasonably
practicable, but not later than the Availability Date (as defined below), an
earnings statement covering a period of at least twelve (12) months, beginning
after the effective date of each Registration Statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the 1933 Act,
including Rule 158 promulgated thereunder (for the purpose of this subsection
3(i), “Availability Date” means the forty-fifth (45th) day following the end of
the fourth fiscal quarter that includes the effective date of such Registration
Statement, except that, if such fourth fiscal quarter is the last quarter of the
Company’s fiscal year, “Availability Date” means the ninetieth (90th) day after
the end of such fourth fiscal quarter); and

 

(j)          with a view to making available to the Investors the benefits of
Rule 144 (or its successor rule) and any other rule or regulation of the SEC
that may at any time permit the Investors to sell shares of Common Stock to the
public without registration, the Company covenants and agrees to: (i) make and
keep public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) twelve (12) months after the date of this
Agreement or (B) such date as all of the Registrable Securities shall have been
resold; (ii) file with the SEC in a timely manner all reports and other
documents required of the

 

7 

 

 

Company under the 1934 Act; and (iii) furnish or make available to any Investor
upon request, as long as such Investor owns any Registrable Securities, (A) a
written statement by the Company that it has complied with the reporting
requirements of the 1934 Act, (B) a copy of the Company’s most recent Annual
Report on Form 10-K or Quarterly Report on Form 10-Q, and (C) such other
information as may be reasonably requested in order to avail such Investor of
any rule or regulation of the SEC that permits the selling of any such
Registrable Securities without registration.

 

4.           Due Diligence Review; Information. The Company shall, upon
reasonable prior notice, make available, during normal business hours, for
inspection and review by the Investors, advisors to and representatives of the
Investors (who may or may not be affiliated with the Investors and who are
reasonably acceptable to the Company) (collectively, the “Inspectors”), all
pertinent financial and other records, and all other corporate documents and
properties of the Company (collectively, the “Records”) as may be reasonably
necessary for the purpose of such review, and cause the Company’s officers,
directors and employees, within a reasonable time period, to supply all such
information reasonably requested by the Inspectors (including, without
limitation, in response to all questions and other inquiries reasonably made or
submitted by any of them), prior to and from time to time after the filing and
effectiveness of such Registration Statement for the sole purpose of enabling
the Investors and their accountants and attorneys to conduct initial and ongoing
due diligence with respect to the Company and the accuracy of such Registration
Statement; provided, however, that each Inspector shall agree to hold in strict
confidence and shall not make any disclosure (except to the Investors) or use of
any Record or other information which the Company determines in good faith to be
confidential, and of which determination the Inspectors are so notified, unless
(a) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in any Registration Statement or is otherwise required
under the 1933 Act, (b) the release of such Records is ordered pursuant to a
final, non-appealable subpoena or order from a court or government body of
competent jurisdiction, or (c) the information in such Records has been made
generally available to the public other than by disclosure in violation of this
or any other Transaction Document.

 

Notwithstanding the foregoing, the Company shall not disclose material nonpublic
information to any Investor, or to its advisors to or representatives, unless
prior to disclosure of such information the Company identifies such information
as being material nonpublic information and provides such Investor, its advisors
and representatives with the opportunity to accept or refuse to accept such
material nonpublic information for review and such Investor enters into an
appropriate confidentiality agreement with the Company with respect thereto.

 

5.           Obligations of the Investors.

 

(a)          Each Investor shall furnish in writing to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably required to effect the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request. At least five (5) business days prior to
the first anticipated filing date of any Registration Statement, the Company
shall notify the Investors of the information the Company requires from the
Investors if such Investor elects to have any of the Registrable Securities
included in such Registration Statement. Each Investor shall provide

 

8 

 

 

such information to the Company at least two (2) business days prior to the
first anticipated filing date of such Registration Statement if such Investor
elects to have any of the Registrable Securities included in such Registration
Statement.

 

(b)          Each Investor, by its acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Investor has notified the Company in writing of its
election to exclude all of its Registrable Securities from such Registration
Statement.

 

(c)          Each Investor agrees that, upon receipt of any notice from the
Company of either (i) the commencement of an Allowed Delay pursuant to
Section 2(c)(ii) or (ii) the happening of an event pursuant to Section 3(h)
hereof, such Investor will immediately discontinue disposition of Registrable
Securities pursuant to any Registration Statement covering such Registrable
Securities, until such Investor is advised by the Company that such dispositions
may again be made.

 

(d)          Each Investor covenants and agrees that it will comply with the
prospectus delivery requirements of the 1933 Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to any Registration Statement.

 

6.           Indemnification.

 

(a)          Indemnification by the Company. The Company will indemnify and hold
harmless, to the fullest extent permitted by law, each Investor and its
officers, directors, members, employees, representatives and advisers, and any
and all Affiliates of such Investor, and each Person, if any, who controls such
Investor within the meaning of Section 15 of the 1933 Act (each such Investor
and other foregoing Person, an “Investor Indemnified Party”), against any
Damages, and the Company will pay to each such Investor Indemnified Party any
legal or other expenses reasonably incurred by such Investor Indemnified Party
in connection with investigating or defending any claim or proceeding from which
Damages may result, as such expenses are incurred; provided, however, that the
Company will not be liable for any Damages to the extent they arise out of or
are based upon (i) an untrue statement or alleged untrue statement or omission
or alleged omission so made in conformity with information furnished by such
Investor or any such controlling person to the Company in writing specifically
for use in the relevant Registration Statement or Prospectus, (ii) the use by
such Investor of an outdated or defective Prospectus after the Company has
notified such Investor in writing that such Prospectus is outdated or defective
or (iii) such Investor’s failure to send or give a copy of the Prospectus or
supplement (as then amended or supplemented), if required (and not exempted) to
the Persons asserting an untrue statement or omission or alleged untrue
statement or omission at or prior to the written confirmation of the sale of
Registrable Securities.

 

(b)          Indemnification by the Investors. Each Investor agrees, severally
but not jointly, to indemnify and hold harmless, to the fullest extent permitted
by law, the Company, its directors, officers, employees, consultants,
representatives and advisers, and each Person, if any, who controls the Company
(within the meaning of Section 15 of the 1933 Act) against any Damages, in each
case only to the extent that such Damages arise out of or are based upon

 

9 

 

 

information relating to such Investor that was included in or omitted from the
relevant Registration Statement, Prospectus or preliminary Prospectus, or
amendment or supplement thereto, in reliance upon and in conformity with written
information furnished in writing by such Investor to the Company specifically
for inclusion therein; provided, however, that the indemnity agreement contained
in this Section 6(b) shall not apply to amounts paid in settlement of any such
claim or proceeding if such settlement is effected without the consent of the
relevant Investor (which consent shall not be unreasonably withheld); and
provided, further, that in no event shall the aggregate amounts paid or payable
by an Investor by way of indemnification under this Section 6(b) or contribution
under Section 6(d) exceed the proceeds (net of all expenses paid by such
Investor in connection with any claim relating to this Section 6 and the amount
of any Damages such Investor has otherwise been required to pay by reason of
such untrue or alleged statement or omission or alleged omission) received by
such Investor upon the sale of the Registrable Securities included in the
Registration Statement giving rise to such indemnification obligation.

 

(c)          Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, however, that any Person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such Person unless (a) the
indemnifying party has agreed to pay such fees or expenses, (b) the indemnifying
party shall have failed to assume the defense of such claim and employ counsel
reasonably satisfactory to such Person or (c) in the reasonable judgment of any
such Person, based upon written advice of its counsel, a conflict of interest
exists between such Person and the indemnifying party with respect to such
claims (in which case, if the Person notifies the indemnifying party in writing
that such Person elects to employ separate counsel at the expense of the
indemnifying party, the indemnifying party shall not have the right to assume
the defense of such claim on behalf of such Person); and provided, further, that
the failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations hereunder, except to the
extent that such failure to give notice shall materially and adversely affect
the indemnifying party in the defense of any such claim or litigation. It is
understood that the indemnifying party shall not, in connection with any
proceeding in the same jurisdiction, be liable for fees or expenses of more than
one separate firm of attorneys at any time for all such indemnified parties. No
indemnifying party will, except with the consent of the indemnified party, which
shall not be unreasonably withheld or conditioned, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.

 

(d)          Contribution. If for any reason the indemnification provided for in
the preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such Damages in such proportion as is
appropriate to reflect the relative fault of the indemnified party and the
indemnifying party, as well as any other relevant equitable considerations. The
relative fault of the indemnifying party and of the indemnified party shall be
determined by reference to, among

 

10 

 

 

other things, whether the untrue or allegedly untrue statement of a material
fact, or the omission or alleged omission of a material fact, relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information, and opportunity
to correct or prevent such statement or omission; provided, however, that no
Person guilty of fraudulent misrepresentation within the meaning of Section
11(f) of the 1933 Act shall be entitled to contribution from any Person not
guilty of such fraudulent misrepresentation; and further provided, that in no
event shall the contribution obligation of an Investor pursuant to this Section
6(d), when combined with the amounts paid or payable by such Investor pursuant
to Section 6(b), exceed the proceeds (net of all expenses paid by such Investor
in connection with any claim relating to this Section 6 and the amount of any
Damages such Investor has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission) received by
such Investor upon the sale of the Registrable Securities included in the
Registration Statement giving rise to such contribution obligation.

 

7.           Miscellaneous.

 

(a)          Amendments and Waivers. This Agreement may be amended only by a
writing signed by the Company and the Required Investors. The Company may take
any action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company shall have obtained the written consent to
such amendment, action or omission to act, of the Required Investors.

 

(b)          Notices. All notices and other communications provided for or
permitted hereunder shall be made as set forth in Section 7(h) of the Purchase
Agreement.

 

(c)          Assignments and Transfers by Investors. The provisions of this
Agreement shall be binding upon and inure to the benefit of each Investor and
its successors and assigns. Each Investor may transfer or assign, in whole or
from time to time in part, to one or more Persons its rights hereunder in
connection with the transfer of Warrants or Registrable Securities by such
Investor to such Person, provided that such Investor complies with all laws
applicable thereto, and the provisions of the Purchase Agreement, and provides
written notice of assignment to the Company promptly after such assignment is
effected, and such Person agrees in writing to be bound by all of the provisions
contained herein.

 

(d)          Assignments and Transfers by the Company. This Agreement may not be
assigned by the Company (whether by operation of law or otherwise) without the
prior written consent of the Required Investors; provided, however, that in the
event that the Company is a party to a merger, consolidation, share exchange or
similar business combination transaction in which the Company’s Common Stock is
converted into the equity securities of another Person, from and after the
effective time of such transaction, such Person shall, by virtue of such
transaction, be deemed to have assumed the obligations of the Company hereunder,
the term “Company” shall be deemed to refer to such Person and the term
“Registrable Securities” shall be deemed to include the securities received by
the Investor in connection with such transaction unless such securities are
otherwise freely tradable by the Investor after giving effect to such
transaction.

 

11 

 

 

(e)          Benefits of the Agreement. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided (including pursuant to Section 6 hereof) in this Agreement.

 

(f)          Counterparts; Electronic Signatures. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. This Agreement
may also be executed via facsimile or electronic signature (including .PDF),
which shall be deemed an original.

 

(g)          Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

(h)          Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

 

(i)          Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

 

(j)          Other Agreements.

 

(i)          From and after the date of this Agreement, the Company shall not,
without the prior written consent of the Required Investors, enter into any
agreement with any holder or prospective holder of any securities of the Company
that would provide to such holder the right to include securities in any
registration on other than either a pro rata basis with respect to the
Registrable Securities or on a subordinate basis after all Investors have had
the opportunity to include in the registration and offering all shares of
Registrable Securities that they wish to so include.

 

(ii)         The Company hereby represents and warrants to the Investors that
the Company’s execution and delivery of this Agreement and the performance by
the Company of its obligations hereunder do not and will not conflict with,
violate the terms of, or require the consent of any Person under any other
contract or agreement to which the Company is a party.

 

(k)          Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained

 

12 

 

 

herein. This Agreement supersedes all prior agreements and understandings
between the parties with respect to such subject matter.

 

(l)          Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

[Signature pages follow]

 

13 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

  COMPANY:       ONCOBIOLOGICS, INC.       By: /s/ Pankaj Mohan     Name: Pankaj
Mohan     Title:  Chairman, President and CEO

 

[Signature page to Registration Rights Agreement] 

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

  INVESTOR:       By:       Name:     Title:

 

[Signature page to Registration Rights Agreement] 

 

 

 

 

Exhibit A

 

Plan of Distribution

 

We are registering the offer and resale of the shares of common stock underlying
the warrants, to which we refer as the warrant shares, to permit the sale of
warrant shares, after issuance by us pursuant to the terms of the warrants, by
the selling stockholders from time to time after the date of this prospectus. We
will not receive any of the proceeds from the sale of the warrant shares by the
selling stockholders. We will bear all fees and expenses incident to our
obligation to register the warrant shares, except that, if the warrant shares
are sold through underwriters or broker-dealers, the selling stockholders will
be responsible for any underwriting discounts or commissions or agent’s
commissions.

 

The selling stockholders may sell all or a portion of the warrant shares
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. The warrant shares
may be sold in one or more transactions at fixed prices, at prevailing market
prices at the time of the sale, at varying prices determined at the time of
sale, or at negotiated prices. These sales may be effected in transactions,
which may involve crosses or block transactions:

 

•on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale;

 

•in the over-the-counter market;

 

•in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 

•through the writing of options, whether such options are listed on an options
exchange or otherwise;

 

•ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

•block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

•purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

•an exchange distribution in accordance with the rules of the applicable
exchange;

 

•privately negotiated transactions;

 

•short sales;

 

•sales pursuant to Rule 144 of the Securities Act;

 

 

 

 

•broker-dealers may agree with the selling stockholder to sell a specified
number of such shares at a stipulated price per share;

 

•a combination of any such methods of sale; and

 

•any other method permitted pursuant to applicable law.

 

If the selling stockholders effect such transactions by selling warrant shares
to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from
purchasers of the warrant shares for whom they may act as agent or to whom they
may sell as principal (which discounts, concessions or commissions as to
particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the warrant shares or otherwise, the selling stockholders may enter into hedging
transactions with broker-dealers, which may in turn engage in short sales of our
common stock in the course of hedging in positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver shares
of our common stock covered by this prospectus to close out short positions and
to return borrowed shares in connection with such short sales. The selling
stockholders may also loan or pledge shares of our common stock to
broker-dealers that in turn may sell such shares.

 

The selling stockholders may pledge or grant a security interest in some or all
of the shares of our common stock owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell the shares of common stock from time to time pursuant to this
prospectus or other applicable provisions of the Securities Act, amending, if
necessary, the list of selling stockholders to include the pledgee, transferee
or other successors in interest as selling stockholders under this prospectus.
The selling stockholders also may transfer and donate the shares of our common
stock in other circumstances in which case the transferees, donees, pledgees or
other successors in interest will be the selling beneficial owners for purposes
of this prospectus.

 

The selling stockholders and any broker-dealer participating in the distribution
of the shares of our common stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act. At the time a particular
offering of the shares of our common stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of our common stock being offered and the terms of the offering,
including the name or names of any broker-dealers or agents, any discounts,
commissions and other terms constituting compensation from the selling
stockholders and any discounts, commissions or concessions allowed or reallowed
or paid to broker-dealers.

 

Under the securities laws of some states, the shares of our common stock may be
sold in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of our common stock may not be sold unless
such shares have been registered or qualified

 

 

 

 

for sale in such state or an exemption from registration or qualification is
available and is complied with.

 

There can be no assurance that the selling stockholders will sell any or all of
the shares of our common stock registered pursuant to the registration statement
of which this prospectus forms a part.

 

The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Exchange Act, and the rules and
regulations thereunder, including, without limitation, Regulation M of the
Exchange Act, which may limit the timing of purchases and sales of any of the
shares of our common stock by the selling stockholders and any other
participating person. Regulation M may also restrict the ability of any person
engaged in the distribution of the shares of our common stock to engage in
market-making activities with respect to the shares of our common stock. All of
the foregoing may affect the marketability of the shares of our common stock and
the ability of any person or entity to engage in market-making activities with
respect to the shares of our common stock.

 

We will pay all expenses of the registration of the shares of our common stock
pursuant to the registration statement of which this prospectus forms a part,
including, without limitation, SEC filing fees and expenses of compliance with
state securities or “blue sky” laws; provided, however, that the selling
stockholders will pay all underwriting discounts and selling commissions, if
any. We will indemnify the selling stockholders against liabilities, including
some liabilities under the Securities Act, or the selling stockholders will be
entitled to contribution. We may be indemnified by the selling stockholders
against civil liabilities, including liabilities under the Securities Act, that
may arise from any written information furnished to us by the selling
stockholders specifically for use in this prospectus or we may be entitled to
contribution.

 

Once sold under the registration statement of which this prospectus forms a
part, the shares of our common stock will be freely tradable in the hands of
persons other than our affiliates.

 

 

 